Per Curiam.
The consent of the president of the membership corporation to the. entry of judgment against the corporation is the only valid consent in this record. That such judgment may have some force against the individuals does not justify the entry of a personal judgment against the individual appellants by one whose authority to give consent had expired.
The order of November 26, 1937, denying motion to vacate the judgment entered May 21, 1937, and the order of March 18, 1938, adhering upon reargument to the original decision, should be reversed in so far as they denied the motion to vacate the judgment against the individual defendants, and the motion to that extent granted, and in other respects the said orders should be affirmed, with twenty dollars costs and disbursements to the appellants. The order of December 17, 1937, denying motion of defendant Brodie to vacate the judgment, should be reversed and the motion granted, without costs. The appeal from the order of January 8, 1938, denying motion for reargument should be dismissed, without costs.
Martin, P. J., Townley, Cohn and Callahan, JJ., concur; Dore, J., dissents and votes for affirmance.